
	
		I
		111th CONGRESS
		2d Session
		H. R. 4766
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Ellison (for
			 himself, Ms. Waters,
			 Mrs. Maloney, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To permanently extend the Protecting Tenants at
		  Foreclosure Act of 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Permanently Protecting Tenants at
			 Foreclosure Act of 2010.
		2.Repeal of sunset
			 provisionSection 704 of the
			 Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C.
			 5220 note; 42 U.S.C. 1437f note) is hereby repealed.
		
